Citation Nr: 0033104	
Decision Date: 12/19/00    Archive Date: 12/28/00

DOCKET NO.  99-17 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUE

Entitlement to an increased (compensable) rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Schlosser, Counsel


INTRODUCTION

The veteran had active military service from September 1969 
to December 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision in which 
the RO denied an increased (compensable) rating for bilateral 
hearing loss.


REMAND

Appellate review of the claims folder shows that the veteran 
requested a hearing before a member of the Board in 
Washington, D.C., in his August 1999 substantive appeal (VA 
Form 9).  Thereafter, the veteran was scheduled for a hearing 
on January 24, 2001.  In a letter of November 21, 2000, the 
veteran's representative withdrew his request for a hearing 
in Washington, D.C.  The letter indicated, however, that due 
to his physical limitations, the veteran desired to have a 
video-conference hearing in lieu of his previously requested 
and scheduled hearing in Washington, D.C.

Based on the foregoing, the case is hereby REMANDED to the RO 
for the following action:

The RO should schedule a videoconference 
hearing for the veteran at the RO before 
a member of the Board in Washington, 
D.C., in lieu of an in-person hearing in 
Washington, D.C.

After the hearing has been held, the case should be returned 
to the Board for further consideration.  The purpose of this 
REMAND is to afford due process.

No action is required of the appellant until he receives 
further notice from the RO.


		
	JACQUELINE E. MONROE
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


